Citation Nr: 1039359	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which effectuated the Board's October 2006 grant of 
service connection for PTSD, and assigned a 30 percent disability 
rating, effective December 4, 2002.  In January 2010, the Veteran 
testified at a video-conference hearing before the undersigned 
Veterans Law Judge.  


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.    

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in December 2002 and 
April 2005 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records, as well as a complete copy of 
all of the records pertaining to his claim for Social Security 
Administration (SSA) benefits.  There is no indication from the 
claims file that the Veteran has sought private treatment for his 
PTSD, and accordingly, no such records could be obtained.  The RO 
has also provided him with four VA examinations and a hearing.  
The Board notes that the Veteran's most recent VA examination was 
in November 2008; however, the Board finds that a remand for a 
new VA examination is not necessary in this case.  In this 
regard, the Board notes that the Veteran has not reported that 
his PTSD has worsened since his most recent examination.  
Moreover, the evidence of record, including VA examination 
reports dated in May 2005, January 2007, July 2007, and November 
2008; VA treatment records dated through October 2009; the 
January 2010 Board hearing transcript; and the Veteran's 
statements in support of his claim, adequately describe the 
current level of disability resulting from his PTSD.  As such, 
the Board finds that no prejudice results to the Veteran in 
adjudicating his claim on the evidence of record, as this 
evidence adequately addresses the pertinent rating criteria and 
is sufficient for the Board to consider the functional effects of 
his PTSD.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.




II.  Increased Rating

The Veteran was initially granted service connection for PTSD in 
an August 2007 rating decision, which effectuated an October 2006 
Board decision, and was assigned a 30 percent disability rating 
under 38 C.F.R. § 4.130, DC 9411, effective December 4, 2002, the 
day his claim was received.  The Veteran disagrees with this 
disability rating assignment and contends that a higher rating is 
warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, 
DC 9411.  A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly panic attacks; chronic sleep 
impairment; and mild memory loss, such as forgetting names, 
directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; nearly 
continuous panic or depression effecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of 
VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores ranging 
from zero to 100 percent, representing the psychological, social, 
and occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond to 
better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  GAF scores ranging between 51 and 60 
are assigned when there are moderate symptoms such as flat effect 
and circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Id.

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including four VA examination reports, VA 
treatment records, a hearing transcript, and statements from the 
Veteran, indicates that the Veteran's PTSD symptomatology 
warrants a 50 percent disability rating.   

During VA treatment in January 2004, the doctor noted that the 
Veteran had been evaluated for PTSD in February 2001, when he 
reported that he was experiencing nightmares, having intrusive 
thoughts and flashbacks regarding Vietnam, and was mildly 
depressed.  The doctor also noted that the Veteran now reported 
having vague symptoms, such as occasional nightmares, intrusive 
thoughts of Vietnam, and some avoidant behavior (i.e., he did not 
like to watch war movies).  The doctor stated that the Veteran 
showed little anxiety when describing his symptoms, denied having 
flashbacks, had no sense of foreshortened future, and had no 
increased startle reflex.  In regard to his mental status, the 
doctor noted that the Veteran was alert and fully oriented, spoke 
in a soft monotone, had a blunted mood and effect, showed no 
signs of psychosis, had fair judgment and insight, denied 
suicidal or homicidal ideation, and had vague and disorganized, 
but not incoherent, speech.  Based on his evaluation, the doctor 
diagnosed the Veteran and an adjustment disorder with depressed 
mood, and assigned him a GAF score of 60.  The doctor went on to 
report that although the Veteran reported having some symptoms of 
PTSD, he did not meet the full diagnostic criteria for PTSD at 
that time.  Finally, the doctor reported that the Veteran had not 
worked since a motor vehicle accident in 1976, from which he had 
sustained multiple severe fractures and a closed head injury.  

The Veteran sought further VA treatment in March 2004, reporting 
that he was depressed.  At that time, he had a positive PTSD 
screen and the doctor reported that the Veteran had a GAF score 
of 60.  
  
During mental health treatment in September 2004, the Veteran 
reported having difficulty falling and staying asleep, frequent 
nightmares, and an exaggerated startle response.  He also 
reported that he often felt jumpy and avoided people and crowds, 
although he did socialize with his family and neighbors.  The 
doctor noted that the Veteran was casually dressed, slow moving, 
oriented in all spheres, and alert.  The doctor also reported 
that the Veteran had poor eye contact, appropriate answers, good 
grooming and hygiene, linear and goal-directed thought processes, 
a euthymic mood with congruent effect, fair judgment, good 
insight, and no psychotic symptomatology.  Finally, the doctor 
stated that the Veteran had memory loss associated with an 
accident in the past, and indicated that he had to stop singing 
in the choir at church, which was something he enjoyed, because 
he could not remember the words to the songs.  No diagnosis or 
GAF score was provided at that time, but the doctor indicated 
that the Veteran should undergo follow-up treatment for a 
medication evaluation.  

In December 2004, a VA doctor reported that the Veteran was being 
treated for a dysthymic disorder, and noted that the Veteran was 
a poor historian.  The Veteran reported that he spent his time 
feeding animals on a farm, visiting his sister, and watching 
television.  He also indicated that he was currently unemployed, 
and that while he hoped to start doing a little work, he was 
extremely physically limited due to the residuals of a 1976 motor 
vehicle accident.  Finally, the Veteran reported that his sleep 
was terrible and fraught with nightmares.  

Regarding his mental status, the December 2004 doctor noted that 
the Veteran was slow moving, casually dressed, poorly groomed, 
alert, oriented, and cooperative.  The doctor also reported that 
the Veteran's mood was depressed, and that he had a lack of 
energy or motivation, a pleasant but blunted effect, good eye 
contact, and soft, clear speech with relevant answers.  Based on 
her evaluation of the Veteran, the doctor diagnosed him with a 
dysthymic disorder and nightmares, and assigned him a GAF score 
of 50.  

During VA treatment in January 2005, the Veteran reported that he 
was doing about the same, with continuing, sporadic nightmares.  
The doctor noted that the Veteran's mood was depressed and that 
he had a flat, blunted effect.  The doctor also stated that he 
had organized and logical thought processes and content, adequate 
insight and judgment, good eye contact, soft and clear speech, 
and relevant answers.  The doctor diagnosed him with a dysthymic 
disorder with nightmares and assigned him a GAF score of 52.  

Thereafter, during VA treatment in February 2005, the Veteran had 
another positive PTSD screening.  

In March 2005, the Veteran reported that he was pleased with the 
improvement in his mood after a recent medication change and 
stated that his nightmares had lessened in their severity and 
frequency.  The doctor noted that the Veteran's mood was 
brighter, and that he had a pleasant and appropriate effect, 
organized and logical thought processes and content, and adequate 
insight and judgment.  The doctor also reported that his eye 
contact was good, his speech was soft and clear, and his answers 
came a little bit more quickly.  Based on this evaluation, the 
doctor assessed the Veteran as having depression and nightmares, 
and assigned him a GAF score of 50.  

At his May 2005 general VA examination, the examiner noted that 
it was doubtful that the Veteran would be able to perform either 
manual or sedentary work, as his history was suggestive of 
organic brain syndrome secondary to his motor vehicle accident.  

Later that month, the Veteran was provided with a formal VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that he had reviewed the Veteran's 
claims file.  The examiner noted that the Veteran was divorced 
and had worked as a welder until 1976, when he was involved in a 
motor vehicle accident, after which he had not worked.  The 
examiner also noted that the Veteran's claim for SSA benefits had 
been denied.  Finally, the examiner reported that the Veteran had 
difficulty focusing on the questions asked and that his responses 
were "long accounts of the events surrounding and related to the 
questions."  

At the examination, the Veteran reported that when he became 
nervous or depressed, he wanted to eat whatever he could find, 
and that he was so triggered one to three times a day.  The 
Veteran also indicated that he slept well most nights, but that 
he occasionally woke up at two or three in the morning and 
sometimes had nightmares.  The Veteran reported that he was 
"sad" a lot of time, which he attributed to his not being able 
to do the things that he wanted to due to his physical 
disabilities, but instead mostly just stayed home.  In this 
regard, the Veteran reported that he had some suicidal ideation 
in the 1970s after his motor vehicle accident, but that he did 
not have such ideation anymore.  

The examiner reported that the Veteran was able to take care of 
all of his own personal needs and activities of daily living.  
Regarding his family life, the examiner noted that the Veteran 
had been divorced three times.  According to the Veteran, his 
first marriage was in the 1970s, and just "didn't last."  He 
married his second wife, whom he had a daughter with, in 1971, 
but she later left him for another man.  Finally, he was married 
to his third wife, whom he had a son with, from 1992 to 1998; the 
Veteran now has custody of this son.  

On examination, the Veteran was alert, oriented, rational, and 
dressed to the minimal standard with unfresh clothing.  
Additionally, he had a mildly depressed mood, a constricted range 
of effect, no strong thought preoccupations, and limited insight 
and judgment.  The examiner also reported that the Veteran had 
memory and concentration that were adequate for the demands of 
his present life, but which would likely be a problem for 
employment purposes.  Further, the examiner reported that the 
Veteran had circumstantial speech with many associations, but 
without him being able to get to the point, and that his gestures 
and expressions were those of a person who was subdued and with 
little expectation of anything good happening.  

Based on his examination, the examiner diagnosed the Veteran with 
a mild adjustment disorder with depressed mood, and assigned him 
a GAF score of 70 based on his depressed mood.  In this regard, 
the examiner stated that his examination had not revealed a 
continuously depressed mood over a long period of time; but 
rather, the Veteran merely described feeling bad about his 
current life situation.  As such, his attitude was more of 
resignation than depression, although some depression was 
present.  The examiner then went on to report that the Veteran 
did not meet the DSM-IV criteria for a dysthymic disorder as he 
only demonstrated one criteria B behavior (i.e., overeating).  
Finally, the examiner reported that he was not examining the 
Veteran for PTSD at that time as his in-service stressors had not 
yet been verified.  

During follow-up treatment in June 2005, the Veteran reported 
that he was doing fairly well and that his sleep and mood had 
improved on his new medication.  The doctor noted that he was 
alert and oriented, neatly groomed, casually dressed, and had 
good thought processes and judgment.  The doctor also reported 
that the Veteran had no suicidal or homicidal ideation.  The 
doctor then diagnosed him with dysthymia with nightmares, 
assigned him a GAF score of 55, and advised him to continue his 
current medications. 

At his June 2006 Board hearing, the Veteran reported that he had 
nightmares two to four times a week, had difficulty sleeping 
(i.e., only gets three to four hours of sleep a night), felt 
depressed quite often, experienced anxiety, spent most of his 
time alone, had flashbacks three to four times a week, and spent 
most of his time alone.  He also indicating that he had 
difficulty trusting people and difficulty being with a group of 
people.  With regard to suicidal ideation, he reported that he 
had walked out onto some railroad tracks on several occasions, 
but that someone had always been looking, so he did not follow-
though with this plan.  With regard to homicidal ideation, the 
Veteran reported that at one time, he had thought about killing 
his ex-wife, but that they were no longer married.  In this 
regard, the Veteran reported that he had been married three 
times, but that he had always had difficulty getting close to his 
spouses.  

Additionally, during VA treatment in June 2006, the Veteran 
reported that he continued to have bad nightmares and that his 
sleep was fraught with disturbances.  He also reported that his 
depression came and went, but that he could deal with it.  The 
doctor noted that the Veteran had a euthymic mood, a pleasant and 
appropriate effect, organized and logical thought processes and 
content, adequate insight and judgment, good eye contact, soft 
and clear speech, and relevant answers.  At that time, the 
Veteran denied having any current suicidal ideation.  Based on 
this evaluation, the doctor diagnosed him with PTSD with 
nightmares and assigned him a GAF score of 50.  

In October 2006, the Veteran reported that he had intrusive 
thoughts regarding his combat experiences, denied having any 
current suicidal ideation, denied having current insomnia, 
admitted to increased appetite when he was bored, and stated that 
his medication was working well.  The doctor noted that the 
Veteran had a euthymic mood, a pleasant and appropriate effect, 
organized and logical thought processes and content, adequate 
insight and judgment, good eye contact, soft and clear speech, 
and relevant answers.  Based on this evaluation, the doctor 
diagnosed him with PTSD and assigned him a GAF score of 45, 
noting that he was to continue with his current treatment and 
seek follow-up treatment in two to three months, or as needed.  

Subsequently, in December 2006, the Veteran reported that his 
medication was working well, although he continued to have 
nightmares on a regular basis; the Veteran denied having any 
current suicidal ideation.  The doctor noted that the Veteran had 
a euthymic mood, a pleasant and appropriate effect, organized and 
logical thought processes and content, adequate insight and 
judgment, good eye contact, soft and clear speech, and relevant 
answers.  Based on this evaluation, the doctor diagnosed him with 
PTSD and assigned him a GAF score of 50.  

In January 2007, the Veteran was provided with another formal VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file following his examination.  The examiner 
noted that the Veteran had been married and divorced three times, 
had two adult children from his second marriage, and had a minor 
child with his third wife.  In this regard, the examiner noted 
that the Veteran had good relationships with all of his children, 
and currently had custody of his third child.  The Veteran 
indicated that he spent most of his time isolated at home, 
although he occasionally visited his sister.  He also reported 
spending some time tending to animals during the day and staying 
busy with his son.  However, the Veteran stated that he "did 
better" when he was completely alone, and reported that he had 
quit going to church in the 1980s.  Further, the Veteran reported 
that he was hypervigilant and irritable, felt like he could not 
trust people, had poor concentration, had an exaggerated 
hyperstartle response, and had difficulty remembering the names 
of people that he had known for a long time, including nieces and 
nephews.  Finally, the Veteran reported having poor sleep (i.e., 
difficulty falling asleep until very late at night), recurring 
nightmares about Vietnam two to three times a week, and 
occasional intrusive thoughts.  

The examiner noted the Veteran's report that he had suicidal 
ideation when he first got out of service, and had gone to the 
railroad tracks on three separation occasions with the intention 
of killing himself, but that he had experienced no suicidal 
thoughts since his first child was born.  

On examination, the Veteran was neatly and cleanly dressed, 
demonstrated good personal hygiene, wore appropriate clothing, 
was pleasant and cooperative, and was oriented in all spheres.  
The examiner reported that the Veteran had a dysphoric mood, flat 
effect, normal speech, and thought content and processes within 
normal limits.  Additionally, the examiner noted that the Veteran 
demonstrated no evidence of delusions, hallucinations, or gross 
memory loss.  The examiner also reported that the Veteran had no 
inappropriate behavior, although he did "rock himself" 
throughout the session and made no eye contact during the 
session, but instead kept his eyes downcast.  The Veteran denied 
current suicidal or homicidal ideation.  

Based on her examination, the examiner reported that the Veteran 
met the DSM-VI criteria for a diagnosis of PTSD, and went on to 
diagnose the Veteran with chronic PTSD, assigning him a GAF score 
of 60.  Regarding his current PTSD symptomatology, the examiner 
stated that the Veteran reported having recurrent intrusive 
memories of his experiences in Vietnam and recurrent nightmares 
two to three times a week; took efforts to avoid thinking or 
talking about his Vietnam experiences; had a diminished 
interested in significant activities; felt detached from others; 
had difficulty sleeping and concentrating; felt irritable; was 
hypervigilant, and had an exaggerated startle response.  The 
Veteran also reported that he had very few meaningful social 
relationships and did not really trust people, and as such, he 
spent most of his time isolated at home.  In this regard, he 
reported that he really did not have any recreational pursuits 
other than caring for a couple of animals.  The Veteran also 
indicated that his symptomatology had continued to worsen over 
the past 20 years, with symptoms currently in the moderate range 
of severity.  Finally, the examiner reported that, given the 
chronicity of the Veteran's symptoms and his limited response to 
treatment, the Veteran's prognosis was guarded.  

The examiner went on to note that the Veteran was currently 
unemployed, and had been since a 1976 motor vehicle accident, 
although the Veteran was unable to tell the examiner specifically 
why he had been unable to work since this accident.  Accordingly, 
the examiner reported that it did not appear that the Veteran's 
PTSD caused him to lose any time from work, and stated that there 
was no evidence that his PTSD in and of itself had any 
significant impact on his employment functioning.  Moreover, the 
examiner stated that the Veteran's GAF score was based solely on 
his PTSD symptomatology and did not contemplate any other 
psychiatric condition.  In this regard, the examiner noted that 
the Veteran had been diagnosed with an adjustment disorder based 
on his depressive symptoms at a 2005 VA examination; however, the 
examiner stated that his depressive symptoms were related to a 
number of stressors that he has had over the years, including 
multiple marriages, being the primary caretaker of an adolescent, 
being unemployed, and having financial problems.  The examiner 
also noted that the Veteran had been diagnosed with a dysthymic 
disorder.  In this regard, the examiner reported that it was 
quite possible for individuals with PTSD to also suffer from a 
separate depressive disorder, but that in this case, it was at 
least as likely as not that the Veteran's dysthymic disorder was 
separate from his PTSD and adjustment disorder.  

Subsequently, in July 2007, the Veteran was afforded another VA 
psychiatric examination.  At the outset of the examination 
report, the examiner reported that she had reviewed the Veteran's 
claims file following the examination.  The examiner also 
reported that while the Veteran was somewhat vague at times, he 
did not appear to magnify his symptoms and appeared to be open 
and honest.  Based on her interview with the Veteran, the 
examiner reported that the Veteran currently met the criteria for 
PTSD.  Regarding his current PTSD symptomatology, the examiner 
noted the Veteran's report of having recurrent intrusive memories 
of his experiences in Vietnam and recurrent nightmares two to 
three times a week; took efforts to avoid thinking or talking 
about his experiences; had a diminished interest in significant 
activities; felt detached from others; had difficulty sleeping 
and concentrating; felt irritable when he was around others; was 
hypervigilant, and had an exaggerated startle response.  The 
examiner also noted that the Veteran was oriented in all spheres, 
and that he reported having an "okay" mood.  

On examination, the Veteran was alert, attentive, oriented in all 
spheres, and appropriately dressed and groomed.  The examiner 
reported that the Veteran had psychomotor activities within 
normal limits, appropriate speech and effect, intact remote and 
immediate memory, marginal insight, intact judgment, fleeting eye 
contact, and no abnormal behavior.  The Veteran reported that he 
maintained his own activities of daily living, and denied 
suicidal or homicidal ideation.  Regarding his activities of 
daily living, the Veteran stated that he primarily listened to 
the radio at home in the morning, then went to his sister's or 
brother's house and/or fed his nephew's pigs and rooster.  
Finally, he indicated that he did the cooking and cleaning in 
both of his homes (i.e., the home where his daughter resides and 
his Section 8 apartment).

Based on her examination, the examiner diagnosed the Veteran with 
PTSD and assigned him a current GAF score of 60.  The examiner 
went on to report that the Veteran currently described symptoms 
that fell in the moderate range.  In this regard, she noted his 
reports of having nightmares about Vietnam two to three times a 
week, as well as the fact that the Veteran had not worked since 
the 1976 car accident, but reported that he was unable to state 
why he had been unable to work.  In this regard, the examiner 
reported that the Veteran's PTSD did not seem to cause him to 
lose any time from work, and that there was no evidence that his 
PTSD, in and of itself, had any significant impact on his 
employment functioning.  The examiner also reported that there 
was currently no evidence of a depressive disorder or an 
adjustment disorder, but rather, that his primary symptoms 
appeared to result from his PTSD.  Specifically, the examiner 
stated that his PTSD impacted his ability to form meaningful 
relationships as he did not really trust people, causing him to 
be somewhat isolative and to only socialize with his family.  
However, she also pointed out that he was currently able to 
maintain a home in two locations without difficulty, and 
performed his own activities of daily living.  Finally, she 
reported that, due to the chronicity of his symptoms, the 
Veteran's prognosis was guarded.  

During VA treatment in January 2008, the Veteran reported that he 
was continuing to have nightmares approximately every five nights 
and that his sleep was impaired.  At that time, the Veteran 
denied having any suicidal or homicidal ideation, hallucinations, 
or delusional thoughts.  The doctor noted that the Veteran was 
neatly dressed, clean, and oriented in all spheres, and had 
normal speech and a moderately depressed mood with congruent 
effect.  The doctor then diagnosed him with PTSD and assigned him 
a GAF score of 52.   

During treatment in October 2008, the Veteran reported that his 
mood was about the same, with some ups and downs, and that he 
continued to have nightmares.  The doctor reported that the 
Veteran's mood was mostly stable and that he had good grooming 
and good eye contact, was oriented in all spheres, demonstrated 
no unusual motor activity, and had no perceptual disturbances.  
The doctor also reported that the Veteran's speech was normal, 
his thought processes were clear, logical, linear, and goal-
directed.  Based on this evaluation, the doctor diagnosed him 
with PTSD, noting that his mood was mostly euthymic and stable, 
and that he had fair sleep with some remaining nightmares.   

Thereafter, in November 2008, the Veteran was afforded another VA 
psychiatric examination by the same examiner that conducted the 
July 2007 VA examination.  At the outset of the examination 
report, the examiner reported that she had reviewed the Veteran's 
claims file.  The Veteran reported that he continued to have 
nightmares two to four times a week regarding his experiences in 
Vietnam and woke up frequently during the night, sleeping only 
for three to five hours a night, which resulted in significant 
daytime fatigue.  The Veteran also reported that he continued to 
have problems with irritability and difficulty concentrating.  He 
also indicated that he continued to isolate himself, although he 
currently did not like to be alone because he was experiencing 
dizzy spells.  In this regard, the Veteran reported that there 
were now even family members that he did not like to be around 
because they made him irritable.  

On examination, the Veteran was alert, attentive, and oriented in 
all spheres, and had psychomotor activity within normal limits, 
appropriate speech, an irritable mood, appropriate effect, intact 
immediate and remote memory, thought content and processes within 
normal limits, and intact judgment.  At that time, the Veteran 
reported having difficulty concentrating, but denied having 
suicidal or homicidal ideation.  The Veteran also indicated that 
he maintained his own activities of daily living and cared for 
his 16 year old son.  

Based on her examination, the examiner diagnosed the Veteran with 
chronic PTSD and assigned him a GAF score of 60.  Regarding his 
current PTSD symptomatology, the examiner reported that the 
Veteran had insomnia and nightmares, was hypervigilant, and 
avoided talking about his Vietnam experiences.  In this regard, 
the examiner stated that there did not appear to be a significant 
increase in symptomatology since his previous evaluation, with 
his current symptoms described as moderate in severity level. 

During VA treatment in February 2009, the doctor reported that 
the Veteran had good grooming, good eye contact, a euthymic 
effect, intact recent and remote memory, good judgment, a fairly 
stable mood, normal speech, no perceptual disturbance, no 
suicidal or homicidal ideation, and clear, logical, linear, and 
goal-directed thought processes. The doctor also stated that the 
Veteran was oriented in all spheres.  Based on his evaluation of 
the Veteran, the doctor diagnosed the Veteran with PTSD, noting 
that his current medication was not improving his mood.  

Additionally, in February 2009, the Veteran began participating 
in skills development/application group therapy on a weekly 
basis.  The record reflects that he has continued to attend this 
group through at least October 2009.  

Thereafter, during treatment in March 2009, the doctor noted that 
the Veteran found group therapy to be moderately beneficial and 
had been attending this group regularly, although he did not 
speak much during these sessions.  The doctor also reported that 
the Veteran had good grooming, good eye contact, a euthymic 
effect, intact recent and remote memory, good judgment, a fairly 
stable mood, normal speech, no perceptual disturbances, no 
suicidal or homicidal ideation, and clear, logical, linear, and 
goal-directed thought processes.  Finally, the doctor reported 
that the Veteran was oriented in all spheres.  Based on this 
evaluation, the doctor diagnosed the Veteran with PTSD.  

Finally, at his January 2010 hearing, the Veteran reported that 
he was having difficulty sleeping, sleeping for only two to three 
hours a night before waking up.  He also indicated that he had 
frequent nightmares that caused him to wake up thrashing in bed.  
Additionally, the Veteran stated that his symptomatology included 
irritability, trouble concentrating, feelings of panic, 
occasional anxiety, and frequent feelings of depression.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD most 
closely approximates a 50 percent rating.  In reaching this 
determination, the Board finds it significant that, throughout 
the duration of this appeal, the Veteran has consistently been 
assigned GAF scores ranging between 45 and 60.  Specifically, in 
March 2005, June 2006, and December 2006, the Veteran's regular 
VA psychiatrist, who is familiar with the Veteran's history and 
symptomatology, assigned him a GAF score of 50, and in October 
2006, she assigned him a GAF score of 45, which, as discussed 
above, is indicative of serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, and 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Moreover, after 
conducting a comprehensive psychiatric assessment of the Veteran, 
the January 2007, July 2007, and November 2008 VA examiners all 
assigned the Veteran a GAF score of 60.  Similarly, during VA 
treatment in January 2004 and March 2004, the Veteran was 
assigned a GAF score of 60; during VA treatment in June 2005, he 
was assigned a GAF score of 55; and during treatment in January 
2005 and January 2008, he was assigned a GAF score of 52.  In 
this regard, the Board points out that, as noted above, GAF 
scores of 51 to 60 are indicative of moderate symptoms, such as 
flat effect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The Board finds that the Veteran's symtpomatology 
of impaired sleep, depressed mood, restricted range of effect 
(i.e., blunted and constricted effect and inability to get close 
to his spouses), recurrent nightmares, irritability, intrusive 
thoughts, occasional flashbacks, difficulty concentrating, 
isolative behavior, inability to trust others, and hypervigilance 
correspond with his GAF scores.  

Although the Board acknowledges that the May 2005 VA examiner 
assigned the Veteran a GAF score of 70, which is indicative of 
only some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), the 
Board finds the Veteran's demonstrated symptoms at that time to 
be more probative than the GAF score assignment.  In this regard, 
the Board points out that the May 2005 VA examiner reported that 
the Veteran's current symptomatology included recurrent 
nightmares, frequent feelings of sadness/depression, and 
overeating, and noted that the Veteran was wearing unfresh 
clothing and appeared subdued.  Moreover, the May 2005 examiner 
reported that, on examination, the Veteran had difficulty 
focusing on the questions asked, a mildly depressed mood, a 
constricted range of effect, limited insight and judgment, memory 
and concentration that would likely be a problem for employment 
purposes, and circumstantial speech with many associations.  

In short, the Board finds that the Veteran's PTSD results in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships, thereby warranting a 50 percent rating.  

However, while a 50 percent rating is warranted, the Veteran's 
total disability picture does not rise to the severity required 
for a 70 percent or higher rating.  In this regard, the Board 
finds it significant that the record is devoid of evidence of 
symptoms such as obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation; or difficulty adapting to 
stressful circumstances, including work or a work-like setting.  
In this regard, the Board points out that, throughout the 
duration of this appeal, the Veteran has consistently been noted 
to be pleasant, cooperative, and oriented in all spheres, and to 
have a euthymic mood with congruent effect, fair judgment, 
adequate or good insight, no psychotic symptomatology, and linear 
and goal-directed thought processes.  

Moreover, while the Veteran has reported that he experienced some 
suicidal ideation following his 1976 motor vehicle accident, and 
in fact, went to the railroad tracks on three occasions with the 
intent of committing suicide, he has since consistently denied 
any current suicidal ideation.  Moreover, at his January 2007 VA 
examination, the Veteran reported that that he had experienced no 
suicidal thoughts since his first child was born.  Further, while 
the Veteran has demonstrated some impaired impulse control 
insofar as he overeats when he is bored or nervous, there is 
simply no evidence of record that he has ever demonstrated 
unprovoked irritability with periods of violence.  Additionally, 
while the Veteran was noted to be poorly groomed during VA 
treatment in December 2004, and to be dressed only to the minimal 
standard with unfresh clothing at the time of his May 2005 VA 
examination, throughout the duration of this appeal the Veteran 
has otherwise been consistently noted to be clean and well 
groomed with good personal hygiene.  

Further, while the Board notes that the Veteran is moderately 
socially impaired, having reported that he avoids crowds, spends 
most of his time isolated at home, participates in solitary 
hobbies (i.e., watching television, listening to the radio, and 
caring for farm animals), has difficulty trusting people and 
being with a group of people, has few meaningful social 
relationships, and is often irritable, the evidence of record 
fails to show that he is unable to establish and maintain 
effective relationships.  In this regard, the Board notes that 
the Veteran has been married three times and has reported that he 
always had difficulty getting close to his spouses.  Further, the 
Board acknowledges that the July 2007 VA examiner reported that 
the Veteran's PTSD impacted his ability to form meaningful 
relationships because he did not really trust people, and as 
such, was somewhat isolative and only socialized with his family.  
Moreover, in November 2008, the Veteran indicated that there were 
even some family members that he did not like to be around 
because they made him irritable.  However, despite his feelings 
of irritability, an inability to connect to his spouses, and his 
desire to be alone, the Veteran regularly socializes with his 
family and neighbors, frequently visits his siblings, has good 
relationships with all three of his children, and stays busy with 
his son, for whom he is the primary caregiver.  As such, while 
the Veteran clearly has difficulty establishing and maintaining 
effective work and social relationships, the record shows that he 
is capable of establishing and maintaining such relationships.   

Moreover, in regard to occupational functioning, the Board 
acknowledges that the Veteran has not worked since 1976, when he 
was involved in an automobile accident.  In this regard, the 
Board notes that the May 2005 VA examiner reported that it was 
doubtful that the Veteran would be able to perform a manual or 
sedentary job.  Significantly, however, the May 2005 examiner 
attributed the Veteran's inability to perform sedentary tasks to 
his organic brain syndrome, which was secondary to his 1976 motor 
vehicle accident, not to his PTSD.  Further, after reviewing the 
Veteran's claims file and examining the Veteran, the July 2007 VA 
examiner reported that it did not appear that the Veteran's PTSD 
caused him to lose any time from work and there was no evidence 
that his PTSD, in and of itself, had any significant impact on 
his employment functioning.  In this regard, the examiner noted 
the Veteran's reports that he had been unable to work since the 
1976 car accident, but went on to report that the Veteran was 
unable to state precisely why he had been unable to work.  
Moreover, the July 2007 VA examiner reported that the Veteran was 
able to maintain a home in two locations without difficulty.  
Further, the Veteran has consistently been found to be able to 
perform his own activities of daily living.  Additionally, the 
Board notes that the Veteran is clearly capable of working, as 
evidenced by his hobby of caring for animals on the farm and the 
care giving that he provides for his son.  As such, the evidence 
of record fails to show that the Veteran's PTSD symptomatology, 
including his feelings of depression and anxiety, affect his 
ability to function independently, appropriately, and 
effectively.  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's total disability picture most closely 
approximates the criteria for a 50 percent disability rating; 
however, because he does not demonstrate occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood, or total social 
and occupational impairment, a 70 percent rating or greater 
rating is not warranted.  Therefore, an increased rating of 50 
percent, and not greater, for PTSD is granted.  In reaching this 
determination, the Board has considered whether a staged rating 
is appropriate; however, in the present case, the evidence of 
record fails to reveal any distinct time periods during which the 
Veteran's PTSD symptomatology has significantly changed, and as 
such, the Board finds that a uniform evaluation is warranted.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD cause impairment 
in occupational and social functioning, but such impairment is 
contemplated by the rating criteria and the Board finds that the 
rating criteria reasonably describe the Veteran's disability.  
For these reasons, referral for consideration of an 
extraschedular rating is not warranted in this case.  


ORDER

An initial 50 percent rating, but not greater, for PTSD is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


